DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	Drawings for the invention were not filed as part of the national stage application. The examiner notes both the foreign priority application EP 16156404.2 and PCT application PCT/EP2017/053784 include drawings, however drawings were not filed for the US application. Accordingly, the drawings are objected to for failing to show the claimed subject matter. 
The examiner also notes the drawings in the priority documents include dark shading which makes determining the details of the Figures difficult. When drawings are submitted, the details of the Figures should be clear in order to better understand the invention. Please see Patent Rule 1.84 in the MPEP for further details regarding the standards for drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 1 introduces “at least one rotor” and lines 8-9 recite “which is translational driven in the fluid relative to the fluid in the longitudinal direction of the axis of rotation” which is grammatically incorrect. The grammar appears to be the result of a translation. It is unclear what the phrase “in the fluid relative to the fluid” means. The phrase “relative to the fluid” seems redundant after “in the fluid.”
If lines 8-9 were amended to recite “which is translationally driven in the fluid in the longitudinal direction of the axis of rotation” then the grammar would be clear. If the 
Claims 2-3 depend from claim 1 and are objected to for depending from an objected claim.  
Claim 1, line 1 recites “Device, having at least one rotor” and the word “A” should be added before “Device” (and the “d” should be made lower case) to properly introduce the invention.
Regarding claims 2 and 3, line 1 should refer to “The device according to claim…” for clarity that the claims refer to the previously introduced device.
Appropriate correction is required.

Claim Interpretation
	Claim 1, line 1 recites “Device, having at least one rotor” and the word “having” is considered an open-ended transitional phrase between the preamble and body of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim *#* is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Flettner rotors are known in the prior art as having cylindrical rotors driven by motors to cause rotation about their respective axes. As incident air flows around the rotating rotors, torque is generated and the axes of rotation will rotate about another axis of rotation. US 4,366,386 to Hanson shows one example of this type of Flettner rotor. 
The description of the applicant’s invention in the claims conflicts with the description in the specification which causes confusion. Specifically, claim 1, line 3 states the at least one rotor is driven about its axis of symmetry by means of a motor, and page 3, lines 8-15 of the specification state a motor 11 drives a drive shaft 20 which not refer to motor 11 driving the rotors 40 about their axes. The specification does not specifically state what drives the rotors about their respective axes.
While the US application does not have Figures, upon inspection of the Figures in the priority documents, there does not appear to be a direct connection between the motor 11 and any rotor 40. The motor 11 is positioned in the central, bottom portion of the bogie which the rotors are supported on two bearings 30 positioned on opposite lateral ends of the bogie. None of the Figures show additional connections between the motor and rotors, such as a gear train or pulley system, which could cause the motor to drive the rotors about their respective axes of rotation. 

    PNG
    media_image1.png
    531
    695
    media_image1.png
    Greyscale

	Since claim 1 states the motor drives the at least one rotor, this suggests there may be at least one additional motor which is not shown in the drawings or described in 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
The examiner respectfully requests clarification regarding how the rotors are driven about their respective axes of rotation. Is the motor at the base of the bogie connected to each rotor or are there additional motors?
Claims 2-3 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted a bogie which is driven by the motor and which supports the at least one rotor. 
Claim 1, lines 8-9 state the at least one rotor is translational driven in the fluid relative to the fluid in the longitudinal direction of the axis of rotation, and line 3 states the at least one rotor is drive about its axis of symmetry by means of a motor.
According to page 3, lines 20-29, the motor actually drives the rotation of the bogie 25 and the rotors 40 are secured in the bogie and consequently translate as a result of the rotation of the bogie. Lines 20-22 state “rotors 40…which consequently also rotate with the drive shaft about the drive axis” which suggests the motor is not directly driving the rotors. As best the examiner understands the invention, the motor causes the bogie to rotate, which translates the rotors. The motor is incapable of translating the at least one rotor without the bogie. The functional language in the claim cannot be accomplished without the bogie.  
	While the specification uses the term “bogie,” the applicant is welcome to use alternative language, such as “frame” or “support structure,” as long as the claim language clearly describes the structure and the structure is capable of performing the claimed function. The examiner cautions against language which adds new matter. 
	Claims 2-3 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 3, line 3 states “the longitudinal direction of the axis of rotation in the fluid rotates about a fixed axis” and it is unclear if the “fixed axis” is the same or different than the “at least one third axis” of claim 2. Upon inspection of the applicant’s specification, it appears these are the same axis. As the claim is written, the “fixed axis” is a separate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,446,379 to Borg et al.
In Reference to Claim 1#
Borg teaches:
	Device (wind or water power generator, see column 1, lines 5-6), having at least one rotor (Magnus cylinders 1, A, B, C, D) 
with an axis of symmetry (central axis in each rotor, the rotors are cylinders) to which the rotor is rotationally symmetrical, 
which is driven about its axis of symmetry by means of a motor (4), 

which is translationally driven in the fluid relative to the fluid in the longitudinal direction of the axis of rotation (see column 2, lines 7-26, line 42 through column 3, line 22 and Figures 1 and 3-5).
In Reference to Claim 2#
Borg teaches:
	The device of claim 1, characterized in that the longitudinal direction of the axis of rotation in the fluid rotates about at least one third axis (axis through hub 7) arranged perpendicular to the axis of rotation in space (see annotated portion of Figure 1 below).

    PNG
    media_image2.png
    533
    798
    media_image2.png
    Greyscale

In Reference to Claim 3#
Borg teaches:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1,791,731 to Madarasz teaches a wind engine comprising a plurality of rotors which use the Magnus effect to move about a track. US 7,504,740 to Murakami teaches a device comprising Magnus rotors to rotate a hub and generate power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745